DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Amendment filed 1/14/2022 is acknowledged.
Claims 1, 5-6, 8-9, 11-13, 15, and 18 have been amended.  The previous rejections under 35 USC 112 are withdrawn in light of the amendments.
Claims 19-20 have been newly added.
Claims 1-20 are pending.

Claim Objections
Claims 1, 8, and 18 are objected to because of the following informalities:  Claims 1, 8, and 18 recite a numerology corresponding to a/the “LHC” instead of the proper acronym “LCH” for “logical channel”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-4, 7-11, and 14-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shrestha et al. (US20190387578A11; see also US Provisional 62/520920), hereafter Shrestha.

Regarding claim 1,
Shrestha discloses a method for transmitting a scheduling request (SR) (Title; Handling Multiple SR Configurations and Corresponding UL Grants) comprising obtaining, by a terminal device, an SR configuration sent by an access network device, wherein the SR configuration comprises SR parameters corresponding to a plurality of wireless physical layer parameter numerologies (Fig. 2, step 210; Fig. 6; paragraph 22, 43, 44, 47, 60, 64-67; base station provides UE with information mapping logical channels to different numerologies/TTI associating the logical channels with different SR configurations).
Shrestha further shows, in response to determining that there is to-be-sent uplink data on a logical channel (LCH) of the terminal device, determining, by the terminal device based on a correspondence between LCHs and numerologies, a numerology corresponding to LCH and selecting, by the terminal device based on the SR configuration, one SR parameter corresponding to the numerology and transmitting an SR to the access network device on an SR resource indicated by the SR parameter (Fig. 2, 220-240; Fig. 4-6; paragraphs 22, 43, 44, 47, 60, 64-67; SR triggered by BSR/UL data to be sent on a particular logical channel associated with SR configuration index associated with one or more characteristics of a logical channel, including numerology).  See also Provisional pg. 2-3 discussing need for SR to carry more information about the priority or numerology of a logical channel that triggers the SR by configuring multiple dedicated PUCCH resource mapped to priority/numerology.

Regarding claim 8,
Shrestha discloses a terminal device (Fig. 1, UE), comprising at least one processor and a transceiver (Fig. 11), wherein the transceiver is communicatively coupled to the at least one processor, and is configured to obtain an SR configuration sent by an access network device, wherein the SR configuration comprises SR parameters corresponding to a plurality of numerologies (Fig. 2, step 210; Fig. 6; paragraph 22, 43, 44, 47, 60, 64-67; base station provides UE with information mapping logical channels to different numerologies/TTI associating the logical channels with different SR configurations).
Shrestha further shows the at least one processor and one or more memories coupled to the processor storing programming instructions for execution by the processor to determine, based on a correspondence between LCHs and numerologies, a numerology corresponding to LCH, and select, based on the SR configuration, one SR parameter corresponding to a numerology in response to determining that there is to-be-sent uplink data on a first LCH of the terminal device and wherein the transceiver is further configured to transmit an SR to the access network device on an SR resource indicated by the SR parameter (Fig. 2, 220-240; Fig. 4-6; paragraphs 22, 43, 44, 47, 60, 64-67; SR triggered by BSR/UL data to be sent on a particular logical channel associated with SR configuration index associated with one or more characteristics of a logical channel, including numerology).  See also Provisional pg. 2-3 discussing need for SR to carry more information about the priority or numerology of a logical channel that triggers the SR by configuring multiple dedicated PUCCH resource mapped to priority/numerology
Regarding claim 15,
Shrestha discloses an access network device (base station/eNB), comprising at least one processor and a transceiver, and one or more memories coupled to the processor storing programming instructions for execution by the processor to generate an SR configuration, wherein the SR configuration comprises SR parameters corresponding to a plurality of wireless physical layer parameter numerologies (Fig. 2, step 210; Fig. 6; paragraph 22, 43, 44, 47, 60, 64-67; base station provides UE with information mapping logical channels to different numerologies/TTI associating the logical channels with different SR configurations) and a transceiver communicatively coupled to the at least one processor and is configured to send the SR configuration to a terminal device (UE), wherein the SR configuration is used by the terminal device select one SR parameter corresponding to a numerology based on a correspondence between LCHs and numerologies, and to transmit an SR on an SR resource indicated by the SR parameter (Fig. 2, 220-240; Fig. 4-6; paragraphs 22, 43, 44, 47, 60, 64-67; SR triggered by BSR/UL data to be sent on a particular logical channel associated with SR configuration index associated with one or more characteristics of a logical channel, including numerology).  See also Provisional pg. 2-3 discussing need for SR to carry more information about the priority or numerology of a logical channel that triggers the SR by configuring multiple dedicated PUCCH resource mapped to priority/numerology.



Regarding claim 18,
Shrestha discloses a non-transitory computer-readable storage medium comprising instructions (Fig. 15; paragraphs 128-131) which, when executed by at least one processor of a terminal device (UE), cause the terminal device to perform operations comprising obtaining an SR configuration sent by an access network device (i.e. base station/eNB), wherein the SR configuration comprises SR parameters corresponding to a plurality of wireless physical layer parameter numerologies (Fig. 2, step 210; Fig. 6; paragraph 22, 43, 44, 47, 60, 64-67; base station provides UE with information mapping logical channels to different numerologies/TTI associating the logical channels with different SR configurations).
Shrestha further shows, in response to determining that there is to-be-sent uplink data on a logical channel (LCH) of the terminal device, determining, by the terminal device based on a correspondence between LCHs and numerologies, a numerology corresponding to LCH, and selecting, based on the SR configuration, one SR parameter corresponding to a numerology and transmitting an SR to the access network device  on an SR resource indicated by the SR parameter (Fig. 2, 220-240; Fig. 4-6; paragraphs 22, 43, 44, 47, 60, 64-67; SR triggered by BSR/UL data to be sent on a particular logical channel associated with SR configuration index associated with one or more characteristics of a logical channel, including numerology).  See also Provisional pg. 2-3 discussing need for SR to carry more information about the priority or numerology of a logical channel that triggers the SR by configuring multiple dedicated PUCCH resource mapped to priority/numerology
Regarding claims 2, 9, and 16,
Shrestha discloses the SR configuration comprises a maximum number of SR transmission of the terminal device, and wherein the maximum number of SR transmission of the terminal device is used to indicate a total maximum number of times for which the terminal device transmits the SR (i.e. paragraphs 22, 44, 47, 53, 82; SR configuration includes parameters and/or other information describing radio resource, e.g. maximum number of retransmission; see also Provisional ‘920, pg. 5, “SR configuration mapping index indicates the set of SR parameters…..maximum SR transmission limit”).

Regarding claims 3, 10, and 17,
Shrestha discloses the SR configuration comprises a plurality of maximum number of SR transmission corresponding to a plurality of LCHs of the terminal device, and wherein the maximum number of SR transmission on the LCH is used to indicate a total maximum number of times for which the SR is transmitted on the LCH (i.e.  Fig. 3, 4, 6; paragraphs 22, 44, 47, 53, 82; SR configuration includes parameters and/or other information describing each radio resource per corresponding/associated logical channel/group, e.g. maximum number of retransmission; see also Provisional ‘920, pg. 5, “SR configuration mapping index indicates the set of SR parameters…..maximum SR transmission limit”).



Regarding claims 4 and 11,
Shrestha discloses the selecting, by the terminal device based on the SR configuration, one SR parameter corresponding to the numerology and transmitting an SR to the access network device on an SR resource indicated by the SR parameter comprises, when determining that at least one numerology corresponding to the LCH has an SR parameter, and that an SR resource indicated by the SR parameter is available (i.e. paragraph 22, 57; logical channels available to the UE), selecting, by the terminal device, a first SR parameter according to a preset policy, wherein the first SR parameter corresponds to a first numerology; and transmitting the SR on a first SR resource indicated by the first SR parameter (i.e. paragraph 22, 43; based on priority, numerology, TTI, etc.; i.e. paragraph 74; predefined prioritization/dropping rules;).

Regarding claims 7 and 14,
Shrestha discloses the preset policy comprises at least one of the following selecting, by the terminal device based on a numerology priority, the first SR parameter corresponding to the first numerology (i.e. paragraph 22, 43; based on priority, numerology, TTI, etc.) or selecting, by the terminal device in a pre-configuration manner, the first SR parameter corresponding to the first numerology (i.e. paragraph 74; predefined prioritization/dropping rules; further selecting between either earliest arriving or randomly would be recognized as obvious to one of ordinary skill, claim construction of “at least one” is met).


Regarding claims 19 and 20,
Shrestha discloses the terminal device receives the correspondence between LCHs and numerologies from the access network device (Fig. 2, step 210; Fig. 6; paragraph 22, 43, 44, 47, 60, 64-67; base station provides UE with information mapping logical channels to different numerologies/TTI associating the logical channels with different SR configurations), wherein numerology includes at least one of TTI length (i.e. paragraph 69, 74), subcarrier spacing (i.e. paragraph 65-66), cyclic prefix length (i.e. Table 4), resource period (i.e. duration; i.e. paragraph 22, 33), coding scheme (i.e. paragraph 116), multiple access scheme (i.e. paragraph 27-32), quantity of subcarriers occupied by one resource block in frequency domain, whether to perform repeated frequency-domain transmission, or whether to perform time-domain transmission (i.e. paragraph 33).


Allowable Subject Matter
4.	Claims 5, 6, 12, and 13 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  






Response to Arguments
5.	Applicant's arguments filed 1/14/2022 have been fully considered but they are not persuasive. 
In the Remarks on pg. 10 of the Amendment, Applicant contends Shrestha does not qualify as prior art because the rejection fails to cite any passages in the provisional application to support the cited disclosures of Shrestha.
The Examiner respectfully disagrees.  The previous rejection dated 10/20/2021 notes support from US Provisional Application 62/520920.  Though fairly straight-forward, the updated rejection above provides further detail from the Provisional in support of the cited disclosures in the PGPUB of Shrestha.  Therefore, the rejections are properly maintained.  

In the Remarks on pg. 10-11 of the Amendment, Applicant contends Shrestha is deficient in disclosing the claimed limitation of “determining, by the terminal device based on a correspondence between LCHs and numerologies, a numerology corresponding to LCH”. 
The Examiner respectfully disagrees.  Shrestha’s disclosure that the UE 101 may determine the SR configuration, where SR configuration indexes are associated with one or more characteristics, including numerology, of a logical channel, meets a broadest reasonable interpretation of the claimed “determining, by the terminal device based on a correspondence between LCHs and numerologies, a numerology corresponding to LCH”.  Therefore, the pending rejections are properly maintained.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098.  The examiner can normally be reached on Monday-Friday 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477